 Case 1:17-cv-09985-NLH Document 12 Filed 10/03/18 Page 1 of 2 PageID: 376



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

   JOY DENBY-PETERSON,
                                         Civil No. 17-9985 (NLH)
                   Appellant,
                                         ORDER TO SHOW CAUSE
         v.

   NU2U AUTO WORLD PINE VALLEY
   MOTORS,

                   Appellee.


HILLMAN, District Judge

     WHEREAS this Court having received a Notice of Appeal by

Appellant Joy Denby-Peterson on October 30, 2017 [1] appealing

the October 20, 2017 Opinion and Order of the United States

Bankruptcy Court for the District of New Jersey; and

     WHEREAS this Court having received Appellant’s Brief [4],

Appellee’s Brief [9], and Appellant’s Reply Brief [11]; and

     WHEREAS the Bankruptcy Court having dismissed this case on

March 29, 2018 and closed the case pursuant to a final decree on

May 4, 2018; and

     WHERAS this Court may only exercise jurisdiction if “an

actual controversy exist[s] through all stages of litigation,

including appellate review” Tellewoyan v. Wells Fargo Home

Mortg., No. 05-4653 (FLW), 2006 U.S. Dist. LEXIS 55558, at *3

(D.N.J. Aug. 10, 2006) (citing United States v. Kissinger, 309

F.3d 179, 180 (3d Cir. 2001)); and
 Case 1:17-cv-09985-NLH Document 12 Filed 10/03/18 Page 2 of 2 PageID: 377



     WHEREAS “[i]n the bankruptcy context the determination of

whether a case becomes moot on the dismissal of the bankruptcy

hinges on the question of how closely the issue in the case is

connected to the underlying bankruptcy” Id. (quoting In re

Pattullo, 271 F.3d 898, 901 (9th Cir.))

THEREFORE,

     IT IS HEREBY on this       3rd       day of     October       , 2018

     ORDERED that Appellant shall have fifteen (15) days to file

a brief showing why this appeal was not mooted by the dismissal

of the underlying bankruptcy petition.        If Appellant fails to do

so, this appeal will be dismissed as moot.



                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
